Citation Nr: 0921244	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-22 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for hearing loss of the 
right ear.

2.	Entitlement to service connection for hearing loss of the 
left ear.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1952 to March 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, dated 
November 2001 and August 2004.  Those decisions reopened a 
claim for service connection for hearing loss of the left ear 
and the right ear, but denied entitlement on the merits, and 
denied service connection for tinnitus.  

The Veteran requested a Travel Board hearing on these 
matters, which was held in August 2007 where he presented as 
a witness before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.  In September 2008 
the Board reopened the claims for service connection for 
hearing loss and remanded the issues, as well as the issue of 
entitlement to service connection for tinnitus, for 
additional development.  The Board instructed the Agency of 
Original Jurisdiction (AOJ) to afford the Veteran a VA 
audiological examination, obtain pertinent audiological 
treatment records and readjudicate the claims.

Additionally, the Veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in April 2009.




FINDINGS OF FACT

1.	The Veteran has a hearing loss disability in the right ear 
for VA compensation purposes, and he has credibly 
testified and provided documentary evidence relating to 
the fact that he had loud noise exposure during service 
aboard the U.S.S. Rochester; at least two competent 
medical opinions causally link this disorder to the 
Veteran's in-service acoustic trauma.
 
2.	The Veteran has a hearing loss disability in the left ear 
for VA compensation purposes, and his service entrance 
examination reflects a normal clinical evaluation of the 
left ear; he has offered credible evidence in the form of 
personal testimony and buddy statements that he 
experienced an in-service injury to the left ear after a 
diving accident for which he received treatment, and those 
in-service treatment records document that he complained 
of left ear hearing loss at that time; the Veteran has 
credibly stated that his left ear hearing loss has 
persisted continuously since the time of his in-service 
injury, and at least four competent medical opinions have 
causally liked this disorder to his in-service diving 
accident.  

3.	The Veteran has tinnitus, and his service entrance 
examination reflects a normal clinical evaluation of the 
ears without complaints of tinnitus; he has offered 
credible testimony that he sustained an ear injury during 
the in-service diving incident as well as acoustic trauma, 
and his service treatment records reflect that he 
complained of tinnitus at that time; the Veteran has 
credibly stated that his tinnitus has persisted 
continuously since the time of his in-service injury, and 
at least one competent medical opinion causally links the 
Veteran's current tinnitus to his period of active 
service.  


CONCLUSIONS OF LAW

1.	Service connection for right ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 

2.	Service connection for left ear hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 

3.	Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist a veteran with a claim. 

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that service connection for 
bilateral hearing loss and tinnitus is warranted, and 
therefore, a further discussion of the VCAA duties is 
unnecessary as any error committed with respect to either is 
harmless.  


II. Law & Regulations

a. Service Connection 
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, 419 F.3d at 1318; Coburn, 19 Vet. App. at 431.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); accord Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").  

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.  VA may grant 
service connection, despite a diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the veteran incurred the disease during 
service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra 
("When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' during 
the veteran's service, or by evidence that a presumption 
period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not suffice, as they do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay 
persons are not competent to offer medical opinions").  
Alternatively, a veteran can establish a nexus between 
service and the current disability by offering medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

b. Hearing Loss Disability for VA Compensation Purposes
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when:  
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Presumption of Sound Condition 
38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111.  It 
provides that "every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  38 U.S.C.A. § 1111.  The implementing regulation, 
38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  

A history of preservice existence of a disease or injury 
recorded at the time of examination does not constitute a 
notation of such a malady, but instead, must be considered 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1).  A Veteran thus enjoys 
an initial presumption of sound condition upon service entry 
if the enlistment records do not reflect that the Veteran has 
a disease or injury that subsequently becomes manifest during 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004); see 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted section 1111 to "permit[] the government to 
overcome the presumption of soundness" upon a two-prong 
showing:  it "must show clear and unmistakable evidence of 
both a preexisting condition and a lack of in-service 
aggravation to overcome the presumption of soundness for 
wartime service . . . ."  Id.  If the government fails to 
demonstrate either prong, the rebuttal fails and the 
soundness presumption remains.  See id., at 1096, 1097 
(recognizing that the government's failure to rebut the 
soundness presumption means that "the veteran's claim is one 
for service connection"); see also Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993) (noting that if a veteran's disease 
"was first diagnosed while in service, the burden of proof 
is on the government to rebut the presumption of sound 
condition upon induction by showing that the disorder existed 
prior to service and, if the government meets this 
requirement, by showing that the condition was not aggravated 
in service") (Emphasis added).  The government's "burden of 
proof is a formidable one," Kinnaman, supra, and it "means 
that an item cannot be misinterpreted and misunderstood, 
i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 
254, 258 (1999); accord Cotant, 17 Vet. App. at 131 (noting 
that "[t]he clear-and-unmistakable-evidence standard is an 
'onerous' one"). 

d. Standard of Proof
38 U.S.C.A. § 5107 sets forth the general standard of proof 
applied in decisions on claims for veterans' benefits.  A 
veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
Service records reflect that the Veteran served in the West 
Virginia National Guard from May 1950 to September 1950, and 
as reflected in the Veteran's February 1952 Report of 
Physical Examination for Enlistment, he received a normal 
clinical evaluation of both ears, with a notation of normal 
hearing bilaterally (15/15 whispered voice).  

An August 1953 Clinical Record notes that the Veteran 
complained of hearing loss and occasional tinnitus, while a 
January 1954 Report of Medical History indicates that the 
Veteran had a posterior perforation of his left ear drum.  

A February 1954 Chronological Record of Medical Care reflects 
that the Veteran was first admitted to sick bay in January 
1954 aboard the U.S.S. Rochester, with a diagnosis of otitis 
media, chronic, suppurativa, left.  On admission to the 
hospital, the Veteran complained of left ear drainage, pain 
and loss of hearing.  The clinician also stated that the 
Veteran indicated that at age 11 he had a ruptured ear drum, 
with drainage persisting since that time, but the examiner 
also observed that the Veteran's entrance examination was 
normal with hearing of 15/15 whispered voice.  

A physical examination of the left ear revealed a posterior 
superior perforation of the tympanic membrane, and 
audiometric studies revealed an average loss of 29 decibels 
with the right ear "and an average loss of seventy-four 
decibels in the conversational range with the left ear.  The 
whispered voice is 0/15 with the left ear and 15/15 with the 
right ear."  Based on the left ear diagnosis, the Veteran 
was determined to be permanently unfit for service.

An April 1954 Certificate of Attending Physician completed by 
the Veteran's private physician, Dr. C.T.S., discloses that 
the Veteran had a "bulging left ear drum on two occasions 
which were treated with myringotomy.  His other trouble 
concerned inflamed ear drum which were treated with ear drops 
and Penicillin."  Such treatment occurred once in December 
1947, on various occasions between April 1949 and May 1949, 
with the final treatment occurring in June 1949.  

In a letter dated May 1954 (as well as in an April 1954 
Certificate of Attending Physician), another private 
physician, Dr. C.F.J., indicated that he had treated the 
Veteran for otitis media, left, and chronic mastoiditis from 
July 1951 to August 1951, which he determined arose from 
swimming.  When he last saw the Veteran in August 1951, the 
ear appeared dry and a posterior perforation had healed over.  
Dr. C.F.J. noted, however, that on post-service examination 
in May 1954, the Veteran's left ear exhibited "a foul 
discharge in the external canal and a small posterior 
perforation."  He recommended that the Veteran needed a 
"radical mastoid operation."  

A May 1954 Rating Decision notes that the Veteran received 
treatment for recurrent otitis media, left, suppurativa, and 
that "[h]e was discharged on medical survey."  In a 
notarized letter dated December 1954, the Veteran's childhood 
friend and Navy service member, P.G.C., stated that upon 
entering the Navy, "the Doctor could not find anything wrong 
with [the Veteran's] ears."  He also recalled that "[i]n 
1953 . . . after both of us had come back from overseas . . . 
at that time he was having trouble with his left ear, and has 
had trouble with it since that time."  In another December 
1954 notarized letter by J.L.J., she, too, indicated that she 
had known the Veteran all of his life and that she had no 
knowledge of any ear trouble "until he served in the Navy, 
and he is still having trouble at this time."  Also at this 
time, G.W.C. and A.V.W. submitted notarized letters 
indicating the same.  In January 1955 R.E.S. offered a 
notarized correspondence, where he conveyed that he had known 
the Veteran his entire life and that "he had always been in 
excellent health with the exception of a slight ear trouble 
when he was small."  He observed, however, that "a year 
prior to his entry into the U.S. Navy while a member of the 
National Guard he passed all physical examinations in good 
order, and the physical examination for the National Guard is 
of the same standard as the U.S. Army."  

A January 1955 Clinical Record documents that the Veteran 
received care for his left ear malady for 14 days.  It 
indicated that the Veteran reported having frequent blisters 
in the left ear between the ages of 13 and 18, which would 
occur once to twice every winter.  This record also noted 
that in November 1952 he developed an earache, then a 
discharge from the ear appeared, for which he received 
treatment several times during service.  Most treatment 
consisted of cleansing of the ear, but the ear was still 
running on service discharge.  Treatment since that time 
consisted of cleansing by his local doctor, and the Veteran's 
ear continued to run at the time of the admission.  A 
physical examination revealed that "ordinary conversation 
was heard from 20 feet - right ear, 10 feet - left ear."  
The examiner also noted that the right drum appeared normal, 
while in the left ear, there was "a central perforation in 
the upper, outer quadrant."  He tentatively diagnosed the 
Veteran with otitis media, suppurative, chronic, left.  An 
August 1963 Application for Outpatient Treatment (VA Form 10-
2827) reflects the Veteran's complaints that his left ear was 
painful and discharging with some loss of hearing.  

As reflected in April 2001, July 2003, May 2004, and July 
2004 correspondences, the April 2004 NOD, March 2005 
substantive appeal, and during the August 2007 Travel Board 
hearing, the Veteran conveyed that he punctured his left ear 
drum while diving during active duty in 1953.  Hearing 
Transcript at 4-6, 18.  He stated that he received medical 
treatment for this injury at the Tripler Army Hospital in 
Hawaii, and that he received a medical discharge for this 
disorder.  See Hearing Transcript at 12-13.  As for his 
tinnitus, the Veteran has maintained that he has experienced 
ringing in the ears ever since his period of active service.  
Hearing Transcript at 6-7, 14.  He has conveyed that he had 
loud noise exposure to guns fired from the ship on which he 
served, and he submitted a San Francisco News article, which 
disclosed that the U.S.S. Rochester fired approximately 7200 
rounds during her four-month, 40,000 mile tour in the waters 
off of Korea.  See Hearing Transcript at 4-5, 14, 21.  He 
stated that his right ear hearing loss began approximately 
five years ago or more.  Hearing Transcript at 14.  The 
Veteran has conceded that he had childhood ear infections, 
but has asserted that any such maladies had completely healed 
by the time he entered active duty in February 1952, and 
therefore that the presumption of soundness should attach.  
Hearing Transcript at 21-22.

A September 2000 private audiological report reveals that the 
Veteran had 100 percent word discrimination bilaterally.  The 
audiogram testing revealed the following results:  in the 
right ear, decibels of 15, 15, 15, 20 and 30 were reported 
for frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 65, 60, 50, 60, 
and 65 were reported at frequencies of 500, 1000, 2000, 3000, 
and 4000 hertz respectively.

As reflected in a June 2001 correspondence from the Veteran's 
private physician, Dr. W.T.K., he noted that the Veteran had 
tympanosclerosis in the left ear, while the right ear 
appeared to be relatively normal, with only mild high 
frequency hearing loss.  He also offered his assessment that 
"we have no other proximate cause to his hearing loss in the 
left ear besides either the exposure to the cannon fire from 
the 8'' gun, and/or the diving accident where he perforated 
the eardrum with poor and incomplete healing of the tympanic 
membrane rupture with progressive hearing loss.  We have no 
reason to believe that it was due to any other injury or 
accident besides these two."  Dr. W.T.K. also highlighted 
that "[f]urthermore, the fact that his right ear is 
relatively intact and not having any problems, indicates that 
he more than likely has this injury as the result of the 
perforated eardrum while diving from the U.S. Navy."  

In September 2001 the Veteran underwent a VA examination.  At 
this time the Veteran indicated that he had decreased hearing 
and occasional tinnitus.  He again recalled that he had loud 
noise exposure during active service, as he slept under an 8-
inch gun turret, and had ruptured his left tympanic membrane 
after a diving accident.  The Veteran denied having any loud 
noise exposure post-service.  

Audiological testing, which included puretone tests and 
Maryland CNC speech discrimination, revealed the following 
results:  in the right ear, decibels of 15, 15, 10, 25 and 30 
were reported for frequencies of 500, 1000, 2000, 3000 and 
4000 hertz respectively; in the left ear, decibels of 80, 75, 
45, 80 and 60 were reported at frequencies of 500, 1000, 
2000, 3000, and 4000 hertz respectively.  His speech 
recognition testing revealed 100 percent for the right ear 
and 96 percent for the left ear.  Based on these data, the 
examiner diagnosed the Veteran with hearing within normal 
limits through 3000 hertz, sloping to a mild to moderate 
sensorineural hearing loss in the right ear and moderate to 
severe mixed hearing loss with a 15-40 decibel conductive 
component in the left ear.  The clinician also noted that the 
configuration of the Veteran's audiogram is consistent with 
middle ear pathology in the left ear, while the sensorineural 
component appeared to be consistent with noise exposure and 
aging.  She stated, however, that "the etiology of the 
[V]eteran's hearing loss could not be determined at this time 
without medical evaluation from ear, nose, and throat 
physician," and recommended that the Veteran be referred to 
such a physician.  

Such an examination occurred in late September 2001.  The 
Veteran provided a similar historical account of his in-
service injury to the left ear.  He also again reported 
experiencing tinnitus bilaterally.  Audiological testing 
revealed mild to high sensorineural hearing loss in the right 
ear consistent with age, and in the left ear, there was a 
marked mixed hearing loss worse at low frequency, with a 
conductive component worse at low frequencies.  The examiner 
diagnosed the Veteran with mixed hearing loss, left ear, left 
middle ear effusion, ossicular erosion, and tympanic membrane 
retraction, and opined that the Veteran "has fusion and 
chronic changes in the left ear consistent, which are 
probably predisposed by infection which the patient had prior 
to the times in the Military.  Certainly, the trauma and 
perforation of the tympanic membrane may have contributed to 
the difficulties in hearing in that ear." 

An April 2002 private examination report by Dr. M.O.B. 
conveys that the Veteran complained of ringing in the ears 
and hearing loss, more profound in the left ear.  The Veteran 
reported at this time that he experienced acoustic trauma 
during service as well as a left tympanic membrane 
perforation while diving at that time.  A physical 
examination of the left ear revealed a left tympanic membrane 
with moderate sized posterior retraction pocket, adherent to 
stapes, if the long process of the incus is shortened.  The 
right ear appeared normal.  Audiometric testing revealed the 
following:  In the right ear, decibels of 30, 20, 15, 20 and 
30 were reported for frequencies of 500, 1000, 2000, 3000 and 
4000 hertz respectively; in the left ear, decibels of 80, 70, 
60, 70 and 70 were reported at frequencies of 500, 1000, 
2000, 3000, and 4000 hertz respectively.  Speech 
discrimination appeared to be 96 percent and 92 percent for 
the right and left ears respectively.  Based on these data, 
the clinician diagnosed the Veteran with right ear high 
frequency sensorineural hearing loss, possibly due to noise 
exposure and or presbycusis, and left mixed type hearing 
loss, secondary to trauma to the ear with tympanic membrane 
perforation in service, noise exposure and possibly 
presbycusis.  

In a letter dated February 2004, the Veteran's shipmate, 
O.W.B., indicated that he recalled "the swimming accident 
that occurred to [the Veteran] when he dove of[f] a floating 
platform at Waikiki Beach on the Island of Oahu, Hawaiian 
Islands about mid December 1953.  The floating platform was 
anchored off the beach near the cement break wall near the 
Royal Hawaiian Hotel."  He also conveyed that the Veteran 
was permanently transferred at that time to Tripler Army 
Hospital in Oahu for diagnosis and treatment of his punctured 
ear drum.  Yet another shipmate, V.J.H., authored a similar 
statement in February 2004, where he recalled hearing that 
the Veteran "had punctured his ear drum in a swimming 
accident," for which he was transferred to the Army Hospital 
in Oahu.  

In April 2004 the Veteran underwent another VA audiological 
examination.  The Veteran complained of hearing loss and 
tinnitus since service, and the clinician discussed the 
Veteran's historical account of his in-service ear trouble.  
The Veteran denied having a ruptured ear drum as a child.  
Audiological testing at this time revealed the following 
scores:  For the puretone threshold test, in the right ear, 
decibels of 20, 20, 10, 25 and 35 were reported for 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 80, 65, 60, 55 and 
65 were reported at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz respectively.  His speech recognition testing 
revealed 100 percent for the right ear and 92 percent for the 
left ear.  The clinician assessed the Veteran as having 
hearing within normal limits sloping to mild sensorineural 
hearing loss in the right ear and moderate to severe mixed 
hearing loss in the left ear.  She stated that "[t]his 
finding is consistent with a history of middle ear problems 
in the left ear," and further commented that "[i]t is not 
uncommon to have tinnitus with sensorineural hearing loss and 
history of noise exposure."  She also conveyed that "[i]t 
is unknown if the pre-service otitis media was aggravated by 
the [V]eteran's military service or the diving accident while 
in [the] military," but she suggested that "[s]ee[]ing that 
the enlistment and physical is correct and the [tympanic 
membranes] were visualized to be normal, bilaterally . . . . 
[t]hen one would be inclined to feel that the military did 
aggravate the [V]eteran's hearing problem in the left ear."  
She concluded, however, that because of the lack of 
audiometric testing at service entry and upon his separation, 
"an opinion cannot be offered," as "[a]ny opinion made 
would be made from speculation."   

The Veteran also submitted to a VA ear disease examination in 
April 2004.  The examiner recounted the Veteran's medical 
history and account of how he incurred a left ear perforated 
eardrum during active service.  At this time, the Veteran 
vehemently denied ever having stated that he perforated his 
eardrum prior to service as a child.  The Veteran indicated 
that he had experienced problems with hearing loss ever since 
the diving incident in service, and that he has ringing in 
both ears, left worse than right.  Audiometry testing showed 
slightly asymmetric sensorineural hearing loss with a mixed 
hearing loss on the left side and a fairly significant 
conductive component.  Discrimination was 100 percent for the 
right ear and 88 percent for the left ear.  Based on these 
data, the clinician concluded that the Veteran had mixed 
hearing loss in the left ear with evidence of Eustachian tube 
dysfunction and sensorineural hearing loss mild to moderate 
on the right ear.  He also noted that "[i]t is difficult to 
ascertain [the Veteran's] history because he specifically 
refutes specific items in his medical records when shown to 
him.  My assessment is that he has longstanding Eustachian 
tube dysfunction which is manifested by his otologic 
examination today," but because the Veteran disputed the 
items in his medical record, the clinician conveyed that "I 
am unable to say that this extended into his pre-service life 
such as his childhood and any attempts to do so would be 
speculation."  He noted, however, that the Veteran "does 
have an underlying sensorineural component which is 
consistent with noise exposure and the conductive portion of 
his left ear appears to be related to longstanding Eustachian 
tube dysfunction and partial ossicular erosion.  I cannot 
relate any sudden onset of hearing loss to the diving 
accident as he has no audiograms performed immediately at the 
time of this.  However, [the Veteran] has shown a steady 
decline in the sensorineural portion of his hearing.  
Similarly, it is difficult for me to say that he has any 
increased manifestations of his hearing loss due to otitis 
media while in the service since he refutes the existence of 
a preexisting otitis media as a child."   

A May 2005 VA audiological consult record notes that the 
Veteran had normal to moderate sensorineural hearing loss 
with normal responses through the speech range in the right 
ear, while he had moderately severe to profound sensorineural 
hearing loss in the left ear, as well as tinnitus.  The 
clinician also noted that the Veteran had an abnormal left 
tympanic membrane with thin, scar tissue.  The Veteran 
reported that his right ear felt pretty normal.  

As reflected in a July 2006 statement by R.E.S., a former 
Unit Administrator of the West Virginia National Guard, he 
conveyed that "I enlisted [the Veteran] into the . . . 
Unit[] May of 1950.  At that time [the Veteran] was in 
perfect Physical condition as conducted by a Doctor 
contracted by the West Virginia National Guard to perform 
physicals of men enlisted in the National Guard of West 
Virginia."  

A November 2007 VA audiology report discloses the following 
scores: For the puretone threshold test, in the right ear, 
decibels of 15, 25, 15, 30 and 40 were reported for 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 75, 65, 60, 75 and 
80 were reported at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz respectively.  His speech recognition testing 
revealed 100 percent for the right ear and 92 percent for the 
left ear.

The clinician noted that the Veteran had asymmetrical hearing 
loss with hearing sensitivity significantly worse in the left 
ear, and documented the Veteran's history of a perforated 
tympanic membrane in the left ear following a diving incident 
while in service in the 1950s.  An otoscopy was unremarkable 
for the right ear and revealed a possible perforation and 
significant scar tissue in the left ear.  The clinician noted 
that puretone testing revealed a normal, falling to moderate, 
sensorineural hearing loss in the right ear and moderately-
severe, falling to severe, mixed hearing loss in the left 
ear.  Speech recognition thresholds were consistent with pure 
tone testing bilaterally, and word recognition scores were 
excellent in the right ear and good in the left ear.  The 
audiologist also commented that test results were very 
similar to those obtained in 2005.  

In a November 2008 Addendum to this report, the clinician 
noted that although he did not have access to the Veteran's 
claims file, the Veteran conveyed that he began to have 
hearing loss and tinnitus after his in-service a diving 
incident.  He offered his opinion that "if case history is 
accurate, this incident has as likely as not contributed to 
the [Veteran's] decreased hearing sensitivity and tinnitus."  

In February 2009 the Veteran again submitted to a VA 
audiological examination.  At this time, the Veteran 
complained of tinnitus in the left ear that began in-service 
after he incurred a left ear perforated eardrum after the 
diving incident.  The examination, which included a puretone 
threshold test and a Maryland (CNC) word list test, generated 
the following scores:  For the puretone threshold test, in 
the right ear, decibels of 25, 25, 15, 30 and 35 (average of 
26.25) were reported for frequencies of 500, 1000, 2000, 3000 
and 4000 hertz respectively; in the left ear, decibels of 75, 
75, 60, 70 and 85 were reported at frequencies of 500, 1000, 
2000, 3000, and 4000 hertz respectively.  The Maryland (CNC) 
word list speech recognition test demonstrated 100 percent 
discrimination for the right ear, and 90 percent for the left 
ear.  The audiologist diagnosed the Veteran with constant 
bilateral tinnitus, non-disabling hearing loss in the right 
ear, and mixed, moderately severe to severe hearing loss in 
the left ear.  

As for whether the Veteran's tinnitus and left ear hearing 
impairment likely were causally related to his period of 
active service, the February 2009 audiologist stated that "I 
cannot resolve this issue without resort to mere speculation. 
. . . No audiograms were performed in-service (there is no 
valid evidence of auditory status in-service), and the 
[V]eteran's thresholds were within age norms in the right ear 
today and there is no explanation for the current asymmetric 
SNHL component that is worse in the left ear when considering 
his military noise exposure (no reasonable explanation why 
the left was thresholds would be beyond age norms from 
military noise exposure while the right ear thresholds are 
within age norms)."  He also commented that "[a]lthough 
there is evidence of treatment for middle ear problems in-
service, there is SMR and VA record references to onset of 
left ME problems well prior to service (onset in childhood 
with persistent drainage ever since and TM perforation prior 
to service referenced in medical records), there is no 
objective evidence of permanent aggravation of his middle ear 
problems in-service, SMR's and VA records shortly after the 
service were silent for tinnitus, and there is no SMR 
reference to the punctured TM from diving that he said caused 
his tinnitus and onset of [hearing loss (HL)] in the left 
ear."  

At the same time, however, this clinician observed that 
"[s]ome of his HL in the left ear (at least the conductive 
component) and possibly at least some of his tinnitus is due 
to his middle ear problems referenced in his medical 
records," but that "in my opinion, and there are other 
potential SNHL and tinnitus etiologies, including aging, 
potentially ototoxic medication, HBP, and recreational pistol 
fire.  As there is no objective evidence of onset of tinnitus 
or SNHL in-service, there is no objective evidence of 
permanent aggravation of his apparently pre-existing middle 
ear problems in-service, and there are a number of potential 
non-military HL and tinnitus etiologies, I feel I cannot 
resolve this issue without resort to mere speculation.  Given 
the available evidence, it would be speculative to allocate a 
degree of his current hearing loss and tinnitus to each of 
these etiologies."  

b. Discussion
After a full and complete review of the record, the Board 
determines that the evidence supports a finding that service 
connection for right ear hearing loss, left ear hearing loss 
and tinnitus is warranted.  

With respect to the hearing loss of the right ear, the Board 
initially notes that most of the audiograms of record, 
spanning September 2000 to February 2009, do not reflect that 
the Veteran has a right ear hearing loss "disability," as 
contemplated by 38 C.F.R. § 3.385 in that most of these test 
results fail to show that the Veteran has an auditory 
threshold in the frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 40 decibels or greater; an auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 26 decibels or greater; or a speech recognition 
score using the Maryland CNC Test of less than 94 percent.  
One recent VA audiological examination dated November 2007, 
however, does reflect a decibel level of 40 upon testing at 
4000 hertz.  This score suffices to bring the Veteran's right 
ear hearing loss into the category of a hearing loss 
"disability" under 38 C.F.R. § 3.385.  While the Board 
recognizes that the February 2009 audiological test contains 
scores that would not meet the criteria set forth in the 
regulation, the Veteran's receipt of at least one such 
qualifying score in the recent past during one of the 
numerous examination reports of record, along with the 
application of the benefit of the doubt rule, allows the 
Board to conclude that he does have a hearing loss 
"disability" in the right ear as defined by 38 C.F.R. § 
3.385.   

Having determined that the Veteran has a recognized hearing 
loss disability of both the right ear and left ear, the Board 
next turns to the issue of whether the evidence of record 
shows that this disorder is likely causally related to his 
period of active service or any incident thereof, to include 
loud noise exposure.  The Board concludes that it does.  In 
particular, the Veteran has credibly testified, and has 
provided supportive documentary newspaper evidence, that he 
had loud noise exposure while serving aboard the U.S.S. 
Rochester.  While audiological testing immediately following 
his service discharge does not reflect severe hearing 
impairment in this ear, and a September 2001 VA examiner 
appeared to link the right ear hearing loss to the Veteran's 
age, at least two other competent clinicians, namely the 
April 2002 and April 2004 examiners, have attributed the 
Veteran's right ear hearing impairment to his in-service loud 
noise exposure.  The totality of this evidence leads the 
Board to conclude that the evidence falls in relative 
equipoise as to whether the Veteran's current right ear 
hearing impairment is causally related to his period of 
active service.  In such a circumstance, the Veteran receives 
the benefit of the doubt to his advantage, and accordingly, 
the claim is allowed.  

Turning next to the Veteran's claim for service connection 
for left ear hearing loss, the Board first addresses the 
issue of presumption of soundness as it relates to this 
issue.  The evidence of record clearly reflects that the 
Veteran in fact received treatment in 1947, 1949 and 1951 for 
a pre-service, pre-existing left ear malady, to include 
otitis media and a perforation of the eardrum, which had 
healed by August 1951.  These records do not indicate that 
the Veteran had any pre-service left ear hearing loss.  Upon 
his February 1952 service entry, no left ear malady or 
hearing impairment was "noted" on the Report of Physical 
Examination, as the Veteran received a normal clinical 
assessment of the ears and had a 15/15 (whispered voice) 
score.  The Veteran's service treatment records disclose that 
he incurred a left ear injury for which he received medical 
treatment in service, and most significantly, the February 
1954 Chronological Record of Medical Care clearly documents 
that the Veteran's left ear hearing (whispered voice) had 
declined to 0/15 from the 15/15 recorded on service entry 
just two years before.  In light of this evidence, it cannot 
be concluded undebatably that the Veteran had pre-existing, 
pre-service left ear hearing loss, as none was so documented, 
nor can it be said clearly and unmistakably (i.e., 
undebatably) that any other pre-existing, pre-service left 
ear disorder (such a otitis media or a healed perforated left 
ear drum) was not aggravated by the Veteran's period of 
active service or any incident thereof, given the 
documentation of the in-service treatment of the left ear and 
eardrum perforation as well as the resulting and documented 
in-service hearing loss.  Moreover, at least two clinicians, 
namely a September 2001 VA examiner and Dr. M.O.B. in April 
2002, have suggested that the in-service diving accident 
contributed to or otherwise aggravated the pre-existing, pre-
service left ear disorder by causing hearing loss.  Based on 
this evidence, the Board thus determines that the presumption 
of soundness attaches and has not been rebutted.  

Having determined that the presumption of soundness applies 
in the instant case, the Board next turns to an evaluation on 
the merits of the claims for service connection for hearing 
loss of the left ear and tinnitus.  Wagner, 370 F.3d at 1096, 
1097.  The Board concludes that the evidence weighs in favor 
of both of these claims.  At the outset, and as noted above, 
the Veteran's February 1952 Report of Medical Examination for 
Enlistment reflects a normal clinical evaluation of the left 
ear, without any indication of hearing loss or tinnitus at 
that time.  The numerous lay statements offered by the 
Veteran's friends, colleagues and acquaintances in recent 
years and back in the 1950s also verify that he was in sound 
condition prior to service entry, and neither of the two 
private physicians who treated him in the late 1940s and 
early 1950s conveyed that he had any hearing loss or tinnitus 
prior to service.  Such evidence supports his claim.  

Additionally, the Veteran's service records clearly document 
that he received treatment for a left ear malady in 1953, and 
they also disclose that in August 1953 and again in January 
1954 he in fact complained of hearing loss and tinnitus.  The 
Veteran has also consistently and credibly testified about 
the diving incident, and other lay evidence fully 
corroborates his account.  Friedsam v. Nicholson, 19 Vet. 
App. 555, 561 (2006); accord D'Aries v. Peake, 22 Vet. App. 
97, 104, 107 (2008) ("Credibility determinations are 
findings of fact to be made by the Board").  Moreover, the 
February 1954 service medical record plainly documents that 
the Veteran had reduced hearing ability in the left ear on 
testing, from 15/15 (whispered voice) on service entry in 
February 1952, to 0/15 (whispered voice) immediately prior to 
his March 1954 service discharge.  The Board therefore has no 
doubt that the Veteran had normal hearing without tinnitus 
upon his service entry, that he incurred an injury to the 
left ear during his active service, and that this in-service 
injury resulted in some hearing loss and tinnitus, as 
documented in the service records.  The left ear hearing loss 
and tinnitus have continued since that time, as repeatedly 
maintained by the Veteran, and current medical records 
demonstrate that he has been diagnosed with tinnitus and that 
he in fact has a left hear hearing loss "disability" within 
the meaning of 38 C.F.R. § 3.385, given that his audiometric 
testing consistently reflects decibel levels in excess of 26 
and 40.  

Finally, the Board recognizes that a number of clinicians, to 
include an April 2004 examiner and the February 2009 
clinician, have indicated that they could not offer nexus 
opinions with respect to a relationship between the Veteran's 
left ear hearing loss or tinnitus and his period of active 
service without resorting to mere speculation.  Because these 
clinicians have offered no firm medical nexus opinions on 
these issues, the Board considers their statements as non-
evidence (that is, evidence, which weighs neither in favor 
nor against the claim), and therefore will afford them no 
probative weight.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (recognizing that an inconclusive medical "opinion," 
that is, one in which the medic cannot provide a positive or 
negative answer, effectively means that he "did not render 
an opinion on this issue, and his remarks constitute what may 
be characterized as 'non-evidence'").  If these claims were 
not presently being granted, an additional remand would be 
required as to all claims due to the failure of the February 
2009 examiner to fully support the statement provided that 
the requested etiology opinions could not be provided without 
resorting to speculation.  

Of the remaining medical evidence of record that addresses 
the nexus issue relating to these two disorders, such 
evidence further weighs in favor of the claims:  The 
Veteran's private physician, Dr. W.T.K., in June 2001 offered 
an opinion that he could not identify any proximate cause of 
the Veteran's left ear hearing loss other than the in-service 
events of the diving accident and/or the documented exposure 
to loud noise.  Similarly, the second September 2001 VA 
examiner concluded that the Veteran's in-service trauma to 
the left ear could have contributed to his hearing 
difficulties in that ear.  Further, Dr. M.O.B., in April 2002 
attributed the Veteran's left ear hearing loss, at least in 
part, to his in-service ear trauma, while the VA clinician 
who authored the November 2008 Addendum clearly indicated 
that the Veteran's in-service diving incident "has as likely 
as not contributed to [his] decreased hearing sensitivity and 
tinnitus."  

Having established that the Veteran currently has left ear 
hearing loss and tinnitus, that he had an in-service diving 
injury, which service records show resulted in hearing loss 
and complaints of tinnitus, and that these maladies have 
persisted since that time and which competent medical 
professionals have causally linked to the period of active 
service, the Veteran's claims for service connection for left 
ear hearing loss and tinnitus are allowed. 

ORDER

Service connection for hearing loss of the right ear is 
granted.

Service connection for hearing loss of the left ear is 
granted.

Service connection for tinnitus is granted.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


